Citation Nr: 0409413	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  03-20 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable rating for service-connected 
residuals of a left inguinal hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
January 2004, the Board remanded this matter to the RO for 
the scheduling of a hearing before the Board.  In a February 
2004 letter, the RO notified the veteran of his scheduled 
hearing date and time.  The letter also notified the veteran 
that if he did not appear for the scheduled hearing, his 
request for a hearing before the Board would be considered 
withdrawn.  The RO included a hearing confirmation form with 
the letter and requested that the veteran complete and return 
the enclosed form to verify his intentions and hearing 
request.  The veteran did not appear for his scheduled 
hearing and he did not return the form to the RO.  Thus, the 
veteran's request for a hearing is considered to be withdrawn 
and this matter is properly before the Board for appellate 
consideration.



FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the duty to assist has been met.  

2.  The veteran's service-connected left inguinal hernia is 
currently manifested by no residuals, no recurrence, and no 
medical evidence of a need for truss or belt support.  



CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected residuals of a left inguinal hernia have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7338 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 66 Fe. Reg. 45,620 
(August 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of the 
new regulation is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation in regard to the veteran's 
claim of entitlement to a compensable rating for his service-
connected residuals of a left inguinal hernia.  The record 
contains the veteran's service medical records, all available 
VA treatment records, private treatment records, and a VA 
examination report.  No additional pertinent evidence has 
been identified by the veteran as relevant to this issue.  
Under these circumstances, no further action is necessary to 
assist the veteran with his claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to a compensable rating for residuals of a left 
inguinal hernia.  The discussions in the rating decision and 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Additionally, a RO letter dated in 
October 2002 explained to the veteran what information and/or 
evidence was necessary to support his claim, what information 
and/or evidence was needed from him, what information and/or 
evidence VA would obtain for him, and where to send any 
information or evidence.  The Board therefore finds that the 
notice requirements of the new law have been met.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board notes that the Unites States Court of Appeals for 
Veterans Claims (Court) decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran was informed of the VCAA in an October 2002 letter 
from the RO, and the RO initially denied the veteran's claim 
in a January 2003 rating action.  Thus, this requirement of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) has been met.  

In Pelegrini, the court also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertinent to 
your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically contain the 
words of the "fourth element," the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  The October 2002 RO 
letter told the veteran of the information necessary to 
support his claim and requested that he notify the RO of any 
additional information or evidence he wanted VA to obtain in 
support of his claim.  The October 2002 letter also asked the 
veteran to send the RO any additional evidence as soon as 
possible.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553(1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

Factual Background

Service medical records demonstrate surgical treatment for a 
left inguinal hernia in January 1954.  A February 1956 
separation examination reflects a hernioplasty scar and no 
notation of recurrence.  In a May 1956 rating decision, 
service connection was granted for a left inguinal 
hernioplasty, evaluated as noncompensable.  

Private treatment records dated from 1974 to 2000 reflect 
relevant complaints of stomach cramps and lower abdominal 
pressure in the 1980's and 1990's.  A February 1985 radiology 
report reflects an impression of a duodenal ulcer.  A 
physical examination form dated in March 1992 specifically 
notes a finding of no hernia.  Physical examination forms 
dated in November 1995, September 1998, and October 2000 also 
demonstrate findings of no hernia.  

Relevant VA treatment records dated from 1998 to 2001 
demonstrate complaints of stomach pains.  A September 1999 
clinical record notes that the veteran was noncompliant with 
his diabetes medication.  The record also noted the stomach 
symptoms were possible gastroparesis due to hyperglycemia.  

In November 2001, the veteran requested entitlement to an 
increased rating of his service-connected residuals of a left 
inguinal hernia.  

VA treatment records dated from 2001 to 2002 demonstrate 
complaints of stomach pain as well as impressions of 
gastroesophageal reflux disease.  A November 2002 clinical 
record notes a questionable right-sided inguinal hernia.  

Upon VA examination dated in November 2002, the examiner 
noted that when questioned, the veteran could not remember 
whether his in-service hernia was located on the right or 
left side.  The examiner noted that the veteran reported 
feeling discomfort in tugging and pulling, and pointed to his 
right side.  It was also noted that the veteran stated he 
believed his hernia was on both sides because he would 
occasionally have discomfort on both sides, but usually on 
the right.  The veteran denied any daily pain and described 
the pain as beginning after physical activity.  He further 
described the pain as being on the right side and as a 3 on a 
scale of 1 to 10.  The veteran denied any recurrences of 
bulges.  He also denied any nausea, vomiting, weight gain or 
loss, fistulas, abdominal pain, or problems with eating.  The 
veteran reported that he had not been seen or evaluated for 
his hernia since service, except that he went to VA about 
five years ago and asked for a truss to give him support.  
The veteran stated that he was not able to pick up a truss 
because the doctor left the VA hospital.  Physical 
examination revealed the abdomen was soft and nontender.  
Bowel sounds were present.  The examiner noted no 
organomegaly and no evidence of any hernias.  A hernia scar 
was not visible.  The veteran was noted to be nontender in 
the area.  The examiner noted there were no bulges, and no 
discomfort present on palpation or with pressures such as 
coughing.  An impression of history of hernioplasty, left 
inguinal, no residuals, was noted.

VA treatment records dated in 2003 are silent for any 
complaints, treatment, or diagnoses related to a hernia.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. § Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities. In 
determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2003), which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2003).  When 
there is a question as to which of two evaluations should be 
applied to a disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2003).  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the claimant.  See 38 C.F.R. § 4.3 
(2003).

The veteran's service-connected residuals of a left inguinal 
hernia are currently evaluated as noncompensable pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7338, which provides that 
a noncompensable rating is warranted for an inguinal hernia 
that is small, reducible or without true hernia protrusion.  
A noncompensable rating is also warranted for an inguinal 
hernia that is not operated, but remediable.  An inguinal 
hernia that is postoperative recurrent, readily reducible and 
well supported by truss or belt warrants a 10 percent rating.  
A 30 percent rating is warranted for an inguinal hernia that 
is small, postoperative recurrent, or unoperated irremedial, 
not well supported by truss, or not readily reducible.  An 
inguinal hernia that is large, postoperative, recurrent, not 
well supported under ordinary conditions and not readily 
reducible, when considered inoperable, warrants a 60 percent 
rating.  See 38 C.F.R. § 4.114, Diagnostic Code 7338.  

Following a full and thorough consideration of the evidence 
of record, the Board concludes that the criteria for a 
compensable evaluation for service-connected residuals of a 
left inguinal hernia have not been met.  The medical evidence 
is silent for any current findings or residuals of a left 
inguinal hernia.  The veteran's private treatment records and 
VA clinical records demonstrate no diagnoses or findings of a 
left inguinal hernia or any residuals.  Likewise, the 
November 2002 VA examiner found no current residuals of a 
left inguinal hernia.  The Board recognizes that a November 
2002 VA treatment record notes a questionable right inguinal 
hernia, and that the veteran complained of right-sided pain 
during his November 2002 VA examination.  However, the 
veteran suffered a left inguinal hernia during service and is 
service-connected for residuals of a left inguinal hernia.  
He is not service-connected for a right inguinal hernia.  

The Board also recognizes that the veteran has reported being 
issued a truss by VA.  However, the veteran's assertions are 
not supported by the VA clinical records, which do not 
indicate that the veteran has been provided a truss for 
support.  Furthermore, even if the veteran was issued a 
truss, it clearly was not for a left inguinal hernia as the 
medical evidence specifically demonstrates no findings of an 
inguinal hernia on the left side and no residuals of the in-
service left hernioplasty.  

Accordingly, the medical evidence does not demonstrate a 
postoperative recurrent left inguinal hernia that is readily 
reducible and well supported by a truss or belt.  The medical 
evidence further fails to demonstrate a small, postoperative 
recurrent left inguinal hernia or unoperated irremedial left 
inguinal hernia, not well supported by truss or not readily 
reducible; or a large postoperative, recurrent left inguinal 
hernia, not well supported under ordinary conditions and not 
readily reducible, when considered inoperable.  Thus, the 
criteria for a compensable evaluation for service-connected 
residuals of a left inguinal hernia have not been met.  For 
essentially the same reasons as outlined, extraschedular 
consideration is not warranted because the evidence fails to 
indicate an unusual disability picture with consequences that 
are set forth under 38 C.F.R. § 3.321(b).





ORDER

Entitlement to a compensable evaluation for service-connected 
residuals of a left inguinal hernia is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



